Citation Nr: 1757929	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-46 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Service connection for right knee disability.

2. Service connection for left knee disability, to include as secondary to right knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1954 to July 1956.

These matters initially came to the Board of Veterans' Appeals (Board) from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The RO has been characterizing the claim as service connection for left knee disability and service connection for right knee disability, as secondary to left knee disability. See May 2015 rating decision and November 2015 statement of the case (SOC). The Veteran has consistently contended he is entitled to service connection for right knee disability, and service connection for left knee disability, as secondary to right knee disability. See September 2013 claim, June 2014 VA examination, and June 2015 notice of disagreement (NOD). The Board has characterized the issues accordingly. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the procurement relevant treatment records. 
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). When there is evidence a claimant's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions. Russo v. Brown, 
9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

In this case, the Veteran has specifically provided information of a hospitalization at Ft. Jackson Base Hospital in South Carolina, where he sought treatment for an injury to his right knee while in basic training. VA made efforts to retrieve the Veteran's service treatment records (STRs), but it is unclear if VA made sufficient efforts to retrieve the Ft. Jackson Base Hospital records. 

Further, considering VA's heightened duty to consider the applicability of the benefit of the doubt rule, an addendum opinion should be requested to address the nature and etiology of the Veteran's bilateral knee disabilities, to include discussion of his lay statements.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Submit a request to the National Personnel Records Center (NPRC) for inpatient medical records from Ft. Jackson Base Hospital in Columbia, South Carolina from August 1954 to July 1956. If these records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. After the above step is completed to the extent possible, forward the claim file to a qualified medical professional to provide an addendum opinion on the nature and etiology of the Veteran's bilateral knee disabilities. The examiner must review the claim file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) In regard to the right knee, is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disability had its onset in service or is otherwise etiologically related to his service?

Discuss the Veteran's statements that he injured his right knee during training exercises and has continued to have right knee pain since that incident. See June 2014 VA examination, November 2014 statement, June 2015 notice of disagreement, July 2016 statement, and 2017 Congressional form.

(b) In regard to the left knee, is it clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's left knee disability pre-existed service?

Discuss the July 1956 separation examination and Veteran's contention that he did not have a left knee injury prior to service. See June 2015 and January 2016 representative statements.

(c) If the Veteran's left knee disability clearly and unmistakably pre-existed service, is it clear and unmistakable (obvious, manifest, and undebatable) that the condition was NOT aggravated (i.e., permanently worsened) during the Veteran's service?

Discuss the July 1956 separation examination noting left knee swelling and Veteran still having trouble with knee joint. 

(d) If the Veteran's left knee disability did not clearly and unmistakably pre-exist service, is at least as likely as not (50 percent or better probability) that the Veteran's left knee disability had its onset in service or is otherwise etiologically related to his service?

(e) If the Veteran's left knee disability did not clearly and unmistakably pre-exist service, is at least as likely as not (50 percent or better probability) that the Veteran's left knee disability was aggravated by his right knee condition? 

Discuss June 2014 VA examination lay statements that by nursing the right knee caused his left knee problems.

If aggravation is found, the examiner is asked to state the baseline level of severity of left knee disability before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's left knee disability and what level of increase was due to aggravation from his right knee?

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Upon completion of the above, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2017).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




